DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 8/11/2022 is acknowledged.  Claim 13 has been amended to include all the limitations of claim 1; therefore, the restriction requirement dated 5/11/2022 is hereby withdrawn.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
There are numerous phrases and clauses in the claims that are vague, indefinite, and/or awkwardly and confusingly worded, and therefore, are not fully understood.  The following are examples:
Claim 1, line 4: “the basis of a first digital set point” lacks positive antecedent basis.
Claims 2-3, lines 1-2: is “each drive device” referring to “each drive device” in claim 1, line 3 or something else?
Claim 2, line 2: is “a rod” referring to “a set of movable and parallel rods” in claim 1, line 2 or something else?
Claim 3, lines 2-3: “the rotation of the drive shaft” lacks positive antecedent basis.
Claim 3, line 4: “the roller” lacks positive antecedent basis.
Claim 14, line 1: “the pressure element” lacks positive antecedent basis.
Claims are ambiguous and competitors would be unable to discern the bounds of the invention.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Parker (US 5717423).
Re 1. 	Parker discloses a set of movable and parallel rods (24A), each rod including a head (where “K” is denoted in Fig. 2); a set of drive devices (actuating means 46L), each drive device including a motor element (the actuating means is a lead screw actuator motor 46L consists of a rotary stepper motor 50) generating a rotational movement to a transverse shaft to transmit a translational motion to a rod (an integral externally threaded lead screw shaft 44J. In the preferred embodiment the supporting means 40 in the display shape 24A would contain a section with internal threads that substantially match the external threads of said lead screw shaft 44J, as well as a clearance area that may also extend further into the display shape 24A to allow space for the lead screw shaft 44J when the display shape is at its lower limit of travel. The stepper motor 50 would be securely mounted to the base of an enclosure 26 or other suitable base such that the motor itself cannot rotate, and here the display shape 24A is four-sided with each side abutting one side of another four-sided display shape 24A when used in an array to counteract torque. The threads inside the supporting means 40 would be engaged with those on the lead screw shaft 44I in such a way that rotation of the lead screw will cause the display shape 24A to move axially along said lead screw shaft 44J, in one direction or the other depending upon the direction of rotation of said lead screw shaft 44J, while the adjacent display shapes 24A or the optional support grid 88 absorbs the rotational torque. In this embodiment, the lead screw threads are designed to be self-locking to operate properly with the optional input sensing means 48G.), said drive device being piloted in order to transmit a motion to the rod at a given speed and in a given direction; a holding system for the drive devices making said drive devices integral with each other (The optional input sensing means 48 will detect the various types of physical contact made with the invention by the user. It could also potentially determine the position of the contact, the direction of the pressure, or even the medium contacting it (i.e. pen point or fingertip), depending on the type of sensor and the control software. Again, there are a wide variety of choices for the input sensing means, as well as several locations for it, depending upon the configuration of the embodiment.  The optional input sensing means 48 in the preferred embodiment is a capacitance touch switch input sensor 48G. This touch switch, which would have to be constructed of a transparent or translucent material, would be mounted on the outer surface of the display shape 24, and consists of touch pads that utilize a capacitance effect to sense physical contact. When a pad is touched, the capacitance of that layer changes. This change is detected by the input interface circuits 36 and interpreted and acted upon by the central processor 30 and the system software for the application in use. These touch pads could be positioned on the top surface of the display shape 24, or on the top and the sides of the display shape 24. In applications where input touch pads are also on the side surfaces of the display shape 24, these side surfaces would join the top surface as the input sensing means 48. In this situation, the input sensing means 48 could also be used to detect the proximity of neighboring Three-Dimensional Displays 28 when used in an array by sensing the adjacent touch pads. The control software could then be made to determine the positions of the various elements in the array relative to each other. This would allow the system to initialize all elements to a particular position at desired moments during the operation of the invention, thus allowing for better open loop control of the actuation of the display shapes 24.  Also included in the Three-Dimensional Display 28 is a means to conduct signals between the stationary portion and the moving portion. As was mentioned, the preferred embodiment for the Three-Dimensional Display 28 incorporates both a lower portion, which is the actuating means 46L, mounted to a display enclosure 26 or other suitable base; and an upper portion including the four-sided display shape 24A, which further comprises the visual display means 38 and the supporting means 40, and in some cases an input sensing means 48G. This upper portion moves as a unit relative to the fixed lower portion. Any device that is capable of conducting signals between the two portions as they traverse through their limited sliding movement is suitable for this task. Exemplary methods include: some forms of sliding contacts, flexible connectors, and opto-electric connectors.  See Fig. 2 of 32, 34, 36 and 30); a calculator (30) arranged to determine a set of pilot set points, each pilot set point being transmitted to a drive device on the basis of a first digital set point (Figs. 2 and 3-7 show different set points for 24A-24E).
Re 2. 	Parker discloses that each drive device comprises a pressure element driven by the motor element in turn driving a rod by friction (see Figs. 2, 8-11 and 15-17).
	Re 5. 	Parker discloses that each drive device is integrated into a frame (26) of substantially parallelepipedal shape (Fig. 7) and including two guides (a top surface of 50 and 68 has a through-hole that has four surfaces as guides) each including an opening adapted to receive a rod (44J, 44K, 58) in order to direct translational motions of a rod, said rod passing through said frame (44J, 44K, 58 pass through 26). 
Allowable Subject Matter
Claims 3-4 and 6-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Please provide reference numerals (either in parentheses next to the claimed limitation or in a table format with one column listing the claimed limitation and another column listing corresponding reference numerals in the remark section of the response to the Office Action) to all the claimed limitations as well as support in the disclosure for better clarity (optional).  Applicants are duly reminded that a full and proper response to this Office Action that includes any amendment to the claims and specification of the application as originally filed requires that the applicant point out the support for any amendment made to the disclosure, including the claims.  See 37 CFR 1.111 and MPEP 2163.06.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rick K. Chang whose telephone number is (571) 272-4564.  The examiner can normally be reached on 5:30 AM to 1:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P. Bryant can be reached on (571) 272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

							/RICK K CHANG/                                                                                                     Primary Examiner, Art Unit 3726